Title: To Thomas Jefferson from Joseph Barnes, 7 May 1801
From: Barnes, Joseph
To: Jefferson, Thomas


               
                  Messina May 7th 1801 Sicily—
               
               Not having an opportunity directly, my best friend Mr Jefferson, I enclose this to care of Mr Appleton consul at Leghorn.
               The satisfaction I have reced. three days since from perusing an Italian Paper of Milan, which purports that you are certainly chosen to the Presidency of the United States, I shall, at this moment, not describe—tis not any personal consideration that Occasions these observations; I am fully persuaded from your judgment, integrity & disposition, you will not only promote the general weal of your Country, but as far as may be in your power benefit the great family of Mankind.—
               
               I have before noticed in my Letter dated Naples 27th Sepr. & repeated specially in that dated Messina Decemr. 1800, the bad state of the representation of my countrymen in this part of the World—pr favor of Mr Couley of Newyork I transmitted you a copy of a Paper Voluntarily sign’d by some of my countrymen; And, by Cap. Sawyer of the Brig Fox of Boston, one of the Original copies of their wishes.
               As the pecuniary advantages of the consulate in these ports are very trifling, of course ’tis the wish I have to be useful especially to my countrymen & country alone which induces me to solicit that their wishes may be fulfil’d; And, as I understand German, Italian and French, & have the good of my fellow citizens more at heart than Foreigners, I flatter myself, you will not consider it presumption, in me.—
               In regulating the appointment of consuls for the two Sicilies (& Naples) & Malta—the interest of my countrymen predominating, I shall of course take care to promote the commercial interest of my country & fellow citizens.—
               More my worthy friend is to be done in these states of the Sicilies & Naples to benefit America, than almost any trade we are concerned in—to India we go Laden with specie—To these ports we may bring cargoes of Coffee, Sugar, & various other articles purchased in the west-Indies by the exchange of the produce of the United States; And we may if we think proper take money, or articles which are valuable to us in America; or to promote our trade to the West-Indies; Such as, Wine, Oil, Sulphur, Barilla, Soap, Quicksilver, Copper, Oranges, Lemons, Raisins, Figs, Silks, raw and Manufactured—in fact many articles too numerous to Mention.—
               Permit me to add, my dear Sir, should I have the honor of being appointed by you commercial agent or consul general to the two Sicilies including Naples, (or should you not deem it expedient to remove Mr Matheu, a foreigner, consul in Naple, to the Islands of Sicily & Malta) my duty will be my first pleasure.—
               I have already had the opportunity, thro’ the knowledge some of the respectable English in Malta have of me, of being nominated consul by them.—waiting for the approbation of my Government, I have delay’d their nomination, the flattering hopes of your being appoint’d to the Presidency of the U.S. which being now realized, I should feel much happiness in receiving any appointment from you especially—
               The Tripolitans at this moment hold a dangerous Face—but the trade of the Mediteranien is of such Magnitude, that these Robbers should be satisfied—one Ship with a Valuable cargo, & the Liberty of our fellow citizens are of more importance than the money they demand—Two or three Frigates, with an intelligent well informed Agent, as suggested in my Letter of 19th March, might settle immediately, most Likely, a Lasting Peace, or at Least as Lasting as these Pirates make with any Power.—
               You will most Likely find transmitted a Letter from a Mr Broadbent, an englishman of this place—who, the order of the Court of Naples for all english to Leave this place, induced to request my friendship, & the other Americans then here to sign a paper appointing him Agent for the Americans—which with a Gentln. of the name of Rose, I undertook, & got it signed in confidence by all My countrymen then here—As it was the means of permitting him to remain here without danger, & confidential, I did not suppose he would have written you on the subject of any appointment in consequence thereof—but in fact the world are infuenced too much by interest.—
               I do not suppose however that Mr Broadbent would have written had he known my intentions—as we all signed the paper to serve him & prevent his being order’d away—As the same persons who Signed his paper in a great measure from my request commissioning him for the moment, have been kind enough to sign a paper unsolicit’d recommending me to the approbation of the President to fill the office of consul general of the two Sicilies including Naples, it would have appear’d inconsistent had I not thus explained—the parties would be much astonished were they to know of his overture—
               May all circumstances combine to favor your views of promoting the happiness of the People of America, equal to your wishes—& may you be Long prefer’d to the Presidency, are amongst my first wishes for your health & happiness Mr Jefferson,
               for the present Adieu—
               
                  Jos: Barnes of Virginia
               
               
                  P.S. I have the pleasure of congratulating you and the great family of mankind in the Death of the Monster of the East Paul the first of Russia—
                  From the purport of London papers up to the 23 March, I am happy to find that a plan was then in agitation by the new Administration to make overtures of Peace with France—which no doubt will be met with equal disposition on the part of France—hope therefore Peace between these two prevailing powers, & as there is no doubt we shall preserve peace not only with both these, but the whole world—we shall have nothing to fear & every thing expect—which Nature can bestow—
                  
                  The Nature of the Treaty between this country & the French is such, that you will not be Surprized to Learn soon that the K. has fallen into—
                  Should you have Occassion address for me to care of Mr Appleton consul of the U.S. Leghorn—or of Mr J. Tough, Palerm—or of Sigr. Giuseppe Spadara, Messina—or Mr E. Noble Naples—
               
            